BRADLEY, Judge.
On June 3, 1983 the Alabama Supreme Court, 438 So.2d 307, affirmed that aspect of the decision of this court, 438 So.2d 302, upholding the constitutionality of section 40-23-8, Code 1975, and reversed that aspect of our decision holding that Klingler could not be held in contempt for refusing to produce certain business records required by section 40-23-9, Code 1975, to be kept.
In its decision the supreme court indicated that Klingler could respond “to the subpoena by showing that he is not engaged in business or showing some other valid reason why he cannot produce the information sought.” Should Klingler refuse to respond as suggested, he would be liable for contempt.
Pursuant to the decision of the supreme court, that aspect of the trial court’s judgment holding Klingler in contempt is reversed and the cause is remanded to the trial court for it to permit Klingler to answer the subpoena in the manner indicated by the supreme court. Again, as indicated by the supreme court, refusal to satisfactorily answer the subpoena as suggested will authorize the trial court to hold Klingler in contempt.
The trial court’s judgment is affirmed in part, reversed in part and remanded with instructions.
*311AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH INSTRUCTIONS.
WRIGHT, P.J., and HOLMES, J., concur.